DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments, filed 6/28/2022 have been entered, and carefully considered but are not completely persuasive.
	Claims 1, 4-8, 12, 14-15, 17-18, 20-29 are under examination.  All other claims have been canceled.
	Applicant’s amendments to the title, and specification have been entered and address the prior objections.
	The rejections related to 112(f) interpretations of claims 29-30 have been obviated by applicant’s amendments and/or arguments. 
	The rejections related to certain 102(a1) rejections are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 12, 14-15, 17-18, 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been heavily amended, and obviate several aspects of the previous rejection, but some indefiniteness remains, or was introduced by amendment.  
The metes and bounds of claim 1 are unclear.  In the newly added limitation “receiving gene expression data corresponding to a plurality of available biological pathways” it is unclear if this is from the sample of the cancer specimen or some unidentified reference data. As it is directly followed by applying heuristic filters to the biological pathway data, assumedly from the first step, it could be assumed to be reference gene expression data, however, then there is no specific receipt of the gene expression data from the sample.  Therefore, in claim 1, it appears this claim lacks proper reference information, as differences in gene expression data only achieve significance when controlled for various types of bias, and in comparison to “normal” or “non-cancerous” samples from a population or the subject itself.  The distinction is important, as it appears the z-scores are calculated for the subset of pathways, provided by the first step, and filtered in the second step: “using gene expression data of a plurality of nucleic acids associated with the cancer specimen…” does not clearly identify if it is the same data from the first step of claim 1.  Further in claim 1, the link between the gene expression data (assumed here to be a set of counts associated with the presence of transcribed genes) and the z-score of the pathway.  A reading of the specification suggests this could be performed as set forth in [00112] “The z-score is a difference between a mean of the gene expression values forming a known pathway (a reference gene expression) and a mean of gene expression values in a RNA-seq dataset, for example, after normalization.”  However, the claim does not clearly set up data meeting “the mean of the gene expression values forming a known pathway” nor does it clearly set forth taking the RNA-seq dataset from the sample, and setting up the mean of gene expression values for the same genes in the known pathway.  Additionally, no steps of normalization of the sample are present, which is discussed in the specification as being a critical step to be able to compare two sets of data, produced at different times and possibly by different methods, with minimal bias and maximal significance.  It is further unclear if each gene in the known pathway is given a specific z-score that then is averaged with all the other z-scores for all the genes in the pathway in either the reference or the sample.  
Further in claim 1, in the performance of the scaling, it is unclear what the particular scaling calculations should be for each dataset.  In the specification, normalization is performed prior to calculating z-scores, thus the scaling should be relatively similar for both.  Placing a scaling step after determining the pathway scores, is unclear as to what is being done in this step, specifically.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Further in claim 1, the metes and bounds of comparing the summary score to unspecified “enrichment scores each associated with a pre-determined molecular subtype” are unclear.  This limitation does not provide any file or source of information where any enrichment score (indicating directionality of a differential expression) is associated with “pre-determined molecular subtypes.”  It is unclear what the nature of the molecular subtypes are to encompass, whether it is all cancer subtypes, subtypes of a specific type of cancer, subtypes of any phenotype not limited to cancer, etc.  The limitation fails to clearly point out and distinctly claim these associations between any summary score and any enrichment score, and any molecular subtype.  
Further in claim 1, the term “returning” is unclear in the context of the limitations of the claim.  It appears this may be intended to be a computer-programming type term, however no other limitation in the claim is written in such a manner.  As such, it is unclear from where the subtype is to be returned.  If merely providing, or presenting the final molecular subtype is intended, the claim should be so amended.  Further in this limitation, it is unclear how the ultimate determination of a subtype is made, after the comparisons of the previous step.  It is unclear how merely comparing the unspecified data achieves this goal.  For example, if a summary score, and an enrichment score are the same as those for the predetermined molecular subtype, the molecular subtype is identified, but there is no limitation addressing any non-identical results of the comparison.  As the enrichment scores, the summary scores and the enrichment scores (for either reference, sample, or predetermined molecular subtypes) do not clearly identify any measures of error, or any statistical significance information, it is unclear how close any summary score, and enrichment score has to be to the known scores of the pre-determined molecular subtypes to be considered positive or negative or even a designation of inconclusive.  If multiple pathways are scored and given enrichment scores which match to the scores of several pre-determined molecular subtypes, the claim fails to set forth how any one subtype is to be determined from the multiple possible molecular subtypes as the ultimate diagnosis or determination.
The metes and bounds of claims 4-6 are unclear.  The claims fail to clearly set forth how a pathway is identified to be retained in the subset.  The Heuristic filter in the second step of claim 1 merely reduces the number of pathways to an undefined subset.  The claims fail to set forth how the overlap filter is intended to identify and filter out a certain level of “genes in common” and determine that the unspecified pathway is to be retained.  It is further unclear where these limitations are to be placed in claim 1, as well as how the differing levels of filtration are to affect the ultimate determination of a molecular subtype.  For example, it is unclear if a determination of a pre-determined molecular subtype would be changed if only 10% of the gene expression data remains, after application of the filter.  It is unclear if, or how the determination of a pre-determined molecular subtype would be changed if only 20%, or 50% of the gene expression data remains after application of the filter.
The metes and bounds of claims 12, 14 and 15 remain unclear.  Each of these makes a change in the calculation of the z-scores. It is unclear how the various implementations or variations of the z-scores listed in claims affect the ultimate determination of the molecular subtypes which require these scores.  
The metes and bounds of the term “Hallmark pathways” in claims 18, 23 are unclear.  It is entirely unclear what “biological pathways” are intended to fall within the category of “Hallmark pathways” as this term does not appear to have a specific limited definition.  A search of the prior art indicates that within the MSigDB, a set of 50 pathways, curated by hand and by algorithmic assessment was published in 2015.  It is not known how the MSigDB pathway data for each gene in each pathway has been updated since the 2015 publication and the priority date of the instant application (Liberzon).  The specific datasets applied by applicant did not clearly set forth from where, and when they were obtained from MSigDB, or any other resource.
Even in a recent document discussing Hallmark pathways, and their use in GSEA processes to identify cancer subtypes, specific information for each gene, for each pathway associated with a specific subtype is required. (Chen). 
 “although the Hallmarks of Cancer are widely used to describe results, they describe cellular processes at a conceptual level, and the interpretation of these concepts, and also the methods for interpretation, vary between studies. In order to reach conclusions about the presence or absence of a hallmark process, researchers associate hallmarks with genes, or biological pathways or functional properties at the data level. If these associations are made explicit, studies can be compared with one another and can be reproduced. If this information is omitted, comparisons are more difficult and studies are less reproducible…The most popular approach for defining cancer hallmarks is to use an intermediate knowledge resource. Using well-annotated intermediate knowledge resources, such as the Gene Ontology, or biological pathways, to classify and organize data is a well-established bioinformatics approach to data integration. However, it is not without challenges. There are a large number of biological pathway resources available. If different studies use different pathway resources, how comparable are the results? It has previously been shown that mapping between pathway resources is difficult and that selecting different pathway resources can significantly affect the results of enrichment analyses. Consolidation between pathway resources, using pathway ontologies, such as, or by curating mappings between pathways can mitigate these problems. If the Gene Ontology (GO) is used as an intermediate knowledge resource, the process of assigning Gene ontology terms to specific hallmarks can vary. In most studies, this activity is driven by domain experts, but the breadth of the cancer research domain can easily lead to bias in any individual study. Another problem with using GO is that it evolves quickly. The structure of GO changes and so do the numbers of genes annotated with any given term. Associations between cancer hallmarks and GO terms may therefore not remain valid over time. As our understanding of biology in general, as well as cancer biology changes, associations between the cancer hallmarks and functional annotations must evolve to keep pace.” P2-3

The metes and bounds of “pathways related to estrogen signaling” in claim 20 are unclear.  The claim fails to clearly set forth and distinctly claim the particular pathways which applicant associates with “estrogen signaling”.  One of skill would not be apprised as to what specific biological pathways are intended to fall within this classification.  A review of Liberzon identifies two pathways specifically associated with “estrogen response” early and late (numbers 39 and 40 of Table 1 of Liberzon.)  The specification does not particularly identify these specific published pathways, either in 2015, or at the time of the effective filing date of the application.  It is not known how these two pathway datasets have changed over time, or if Applicant intended to include other pathways from this database.  The claim does not specify that the “estrogen signaling” pathways are subsets of the “Hallmark Pathways.”  In the absence of a specific known pathway and related gene sets, it is entirely unclear what pathways Applicant intends to utilize in this embodiment of the invention.
The metes and bounds of the listed pathways “downstream” of certain named genes in claim 21 are unclear.  The recitation of “downstream” in this context is unclear, as no particular overall pathways are identified that might have elements “upstream” and “downstream” from any given gene, much less the named genes.  One of skill would not be apprised as to what pathways are intended to be included in this classification.  The claim does not specifically set forth that the “upstream” or “downstream” pathways are subsets of the 50 Hallmark pathways of Liberzon.  A handful of the identified pathways recite one or more gene names (16-18, 32-36, 41-50) which possibly could include upstream or downstream information, but it is entirely unclear if these specific pathways from the Hallmark pathways are the ones intended by Applicant to represent this limitation.  It is further unclear how these may have changed since the publication of Liberzon in 2015.  
The metes and bounds of the term “immune-related pathways” in claim 22 are entirely unclear.  The claim fails to particularly point out specific pathways Applicant intends to include or exclude from this classification. A review of Table 1 of the Hallmark pathways table of Liberzon indicates pathways 13-19 have some immune-related process.  However, it is entirely unclear if it is these specific pathways from this particular set of pathways that Applicant intends to represent “immune related pathways” or whether they are from some other source.  Further, it is entirely unclear how these pathways may have changed since publication in 2015.
The metes and bounds of claim 24 are unclear.  Claim 24 refers to “(c)” in reference to claim 1.  Claim 1 does not recite steps by letter or other designation.  Further, it is unclear whether the UMAP analysis is intended to be performed as an active laboratory analysis step, or whether it merely describes a source for the data.  Further, it is unclear how to take UMAP analysis data and generate an enrichment score as required. UMAP is a learning technique for dimension reduction based in Riemannian geometry and algebraic topology. (McInnes (2018) aRxiv.org)  Claim 24 does not provide the specific data required, the specific parameters utilized from a UMAP process, or how to take a UMAP approximation and make any determination of an enrichment score.  UMAP is not specific to biological data, thus, how it is applied by Applicant to the data at hand, to achieve the required scores must be clearly pointed out and distinctly claimed.  A publication by Powers et al (2019, bioRxiv.org) discusses a type of program which can visualize GSEA data, Hallmark pathway data, addressing how pathways are uniquely enriched in one experiment compared to many other independent experiments. However this reference details the specific samples from which the gene expression data was generated, performed a series of ranking steps, gene expression data from specific cell lines treated with one of 15 drugs were specifically obtained, and processed, etc.  Using UMAP in the GSEA process requires specific “background set experiments used to inform the statistical testing procedure and 2) a ranked list of genes from a user input gene expression experiment.” (p5).  The UMAP projection is computed on ranked gene lists and a barplot summarizing the results of GSEA Preranked analysis on the selected experiments for a gene set collection.” (See Fig 1).  None of these elements are clearly provided in claim 24, nor are they clearly defined in the specification.  
The metes and bounds of claim 25 are unclear.  Claim 25 sets forth a set of determined molecular subtypes, without providing any of the data or calculations which identify and classify the gene expression data of claim 1 into any of those ultimate subtypes.  The recitation of a subtype such as HR+ does not apply to the scope of the analysis provided by claim 1.  HR+ subtype is a specific breast cancer subtype, based on the presence of a receptor for the hormones estrogen or progesterone.  Following the steps of claim 1, and arriving at an HR+ phenotype requires information as to the sample, the patient, the expression of the particular estrogen receptors or progesterone receptors, and relevant pathway information.  Without knowledge of the specific data required, it is entirely unclear how the HR+ phenotype is to be determined. Claim 1 does not specify a breast cancer specimen, or the specific determination of gene expression levels for the estrogen and progesterone receptor genes, nor does it specify any specific pathway related to breast cancer, estrogen/ progesterone- related pathways, etc. Providing the final classification without specificity as to how it is achieved renders the claim indefinite.  Claim 25 further fails to set forth data associated with each determined subtype from reference samples for each listed subtype (positive or negative) such that any comparison to a sample could be made.  Claim 26 is similarly indefinite.
The metes and bounds of claims 27-28 are unclear, in that reciting the source of the specimen does not further limit any of the limitations to be carried out by claim 1.  The claims fail to set forth how the source of the specimen affects the selection of “pre-determined” pathways or scores.  Merely stating the source was a patient with breast cancer is not a specific selection of a particular set of pathways from Hallmark pathways, or any other source.  One of skill would not be apprised as to the specific subsets of pathways to select based on that source.  The estrogen-related pathways are not specifically selected from any Hallmark pathway such as from Table 1 from Liberzon, and it is unknown how any of the data from these pathways may have changed from the publication by Liberzon in 2015.  If they are not pathways from this “Hallmark pathway” set, the nature of any related pathways is entirely unclear.
Applicant’s arguments:
	Applicants arguments that the amendments and arguments provided address all 112(b) rejections are not completely persuasive.  Applicant points to certain places in the specification for certain support, however that support is still inadequate to provide a clear and definite claim.  
	As set forth in MPEP 2173, “"[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”  Additionally, “"Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008). Thus, claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage" when claims are readily changed. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).”
	MPEP 2173: “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  The examiner has provided a reasonable interpretation of each limitation of the claims individually and as a whole, and pointed out why and how certain limitations lack definiteness, in view of that interpretation, the specification, and the knowledge in the prior art.  Mere breadth of a limitation is not the same as indefiniteness, and the limitations have been considered commensurate with that concept.  Specific terms, phrases, or limitations were identified and discussed in detail as to why an issue under indefiniteness exists.  
	Applicant is encouraged to provide specific amendments, specific arguments, or specific evidence of particular limiting definitions which would address each of the above rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 12, 14-15, 17-18, 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
As set forth previously, the MPEP at MPEP 2106.03 sets forth four steps for identifying eligible subject matter at 2106.04.
With respect to step (1): yes the claims recite computer-implemented methods and systems for performing the methods.
With respect to step  (2A)(1) The claims recite an abstract idea of analyzing gene expression data, making certain calculations or scores, and comparing those scores to identify a molecular subtype of a cancer.  The claims also recite the natural law, between naturally occurring gene expression from a specimen and the naturally occurring disease phenotype or subtype. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 1 and 29 are independent.  Claim 29 recites similar limitations to claim 1.  Only the limitations of claim 1 are written here for clarity.
	Mathematical concepts recited in claims 1 and 29 include:
“applying a pathway heuristic filter in the form of a pathway overlap filter to identify a subset of the available biological pathways, the subset forming a plurality of pre-determined biological pathways and having a reduced number of overlapping biological pathways compared to the plurality of available biological pathways” (a mathematic step of applying a filter to a data set to reduce the size of the set by excluding certain data, or selecting certain data.)
“for each of a plurality of pre-determined biological pathways, determining a pathway score using gene expression data of a plurality of nucleic acids associated with the cancer specimen, the pathway score being a z-score for each pathway” (a mathematic concept of calculating a z-score utilizing certain gene expression data)
“performing a scaling of the z-scores for the plurality of pre-determined biological pathways and preparing, after the scaling, a summary score for the plurality of biological pathways, based upon the pathway score for each biological pathway, the summary score being an average of the z-scores after scaling” (a mathematical concept of adjusting the scale of two datasets so that they are of comparable scale in further computations or observations.)
“comparing the summary score to one or more enrichment scores each associated with a pre-determined molecular subtype; and” (mathematical concept of comparing score values, alternatively a mental step of comparing data values) 
“returning a determined molecular subtype based on the comparison of the summary score and the one or more enrichment scores” (mathematical concept of classifying or clustering data to determine a subtype).
	Natural law embraced by claims 1, 29:
The claims recite a naturally occurring relationship, between naturally occurring gene expression levels of certain genes, and a molecular subtype of the naturally occurring cancer.  This is a genotype/phenotype relationship.
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1 and 29 do not apply the ultimate result of the method to a real-world application or practical application.  
Claim 1 sets forth the additional limitation of receiving data, from a source which is a data gathering step.  
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the judicial exception(s), or how the exception is performed.  Data gathering steps are not sufficient to integrate a judicial exception into a practical application. (MPEP 2106.05(g).
	Claim 29 sets forth, and claim 1 implies the additional non-abstract element of  “a computer system”.
	The claims do not describe any specific computational steps by which the “computer parts” performs or carries out the judicial exception(s), nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception(s).  Hence, these are mere instructions to apply the judicial exception(s) using a computer, and therefore the claim does not recite integrate that judicial exception(s) into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 4-8, 12, 14-15, 17-18, 20-28 have been analyzed with respect to 2A-2.  Dependent claims 4-8, 12, 14-15, 18-23 are each directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 17, 24-28 are directed to additional steps of data gathering, or the data gathered.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  They provide the data required to perform the judicial exception(s).
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1, and 29: the data gathering limitation does not rise to the level of significantly more than the judicial exception(s). 
	Chlon (2015), Liberzon (2015) each discloses receiving or obtaining gene expression data from a sample, such as a cancer sample that may correlate to one or more biological pathways.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1 and 29:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Chlon (2015) and Liberzon (2015) each disclose computer systems or computing elements which perform the same functions.  Additionally, computer systems comprising programmed processors are provided by Jahid (2015), Alcaraz (2017), and Alcala (2019).  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The specification also notes that general purpose computers are suitable for the carrying out of the invention [0089-0094, 0157-0165]. The additional computer system elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 4-8, 12, 14-15, 17-18, 20-28 have been analyzed with respect to step 2B. Dependent claims 4-8, 12, 14-15, 18, 20-23 each provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 17, 24-28 relate to data gathering or aspects of the data to be gathered.  Data gathering steps fail to rise to the level of significantly more than the exception. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the receipt of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while computer-implemented, is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Applicant’s arguments
	Applicant’s amendments and arguments have been carefully considered, but are not persuasive.  
	Each limitation of the independent claims was analyzed for the presence of mathematical concepts, mental steps, or the presence of a law of nature.  Each limitation was categorized, and the law of nature was specifically identified.
With respect to the identification of a law of nature, the claims encompass the correlation between naturally occurring gene expression levels and naturally occurring cancer molecular subtypes or phenotypes.  This is a genotype-phenotype correlation, and falls within the types of natural law identified by the courts. MPEP 2106.04: I xi. the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals.
	It is the limitations in addition to any judicial exception which are first considered as to whether or not the judicial exception(s) are integrated into a practical application.  In claims 1 and 29, the only limitations in addition to the identified judicial exception(s) are steps of receiving data, and a computer system.  These additional limitations are considered separately, in combination, and in the claim as a whole.  
	Adding data gathering steps, which are extra-solution activity, has been determined not to
integrate a judicial exception into a practical application. MPEP2106.05(g). “The term "extra-
solution activity” can be understood as activities incidental to the primary process or product that
are merely a nominal or tangential addition to the claim...”
	In the claims, the step of receiving data has no impact on how the steps of the judicial exception are performed.  They merely provide the data which is acted upon by the abstract idea, or as a part of the natural law.  The identified judicial exceptions can act on any gene expression data.  
	As discussed above, the computing system of these claims is recited at such a high level of generality, it can be met by a general purpose computer system and is not considered a particular machine or manufacture integral to the claim (MPEP 2106.05(b)). Any routine, commercially available generic computing system would be adequate to carry out the abstract limitations and routine computer elements acting upon the data in a manner consistent to and according to their design are not considered to be sufficient to provide eligibility. (see, for example MPEP 2106.04(d): Gottschalk v. Benson “‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle.”)
	As a whole, the steps of data gathering, in combination with the abstract idea which is the
analysis of the gathered data, in the presence of a general purpose computer, remains ineligible
as the abstract idea is not integrated into a practical application.
	The additional elements are assessed again in step 2B, both individually and in the claim
as a whole. “the judicial exception alone cannot provide the improvement.  The improvement can be provided by one or more additional elements.  In addition, the improvement can be provided by the additional elements in combination with the recited judicial exception.” MPEP 2106.05a.
	The additional elements of receiving data, and a general purpose computer both alone or in combination with each other, or in the claim as a whole fail to provide significantly more than the judicial exception(s).  These additional elements are fairly generically recited, and do not provide an inventive concept, as the same steps have been routinely performed in the prior art, as evidenced by the cited prior art documents which recite steps of receiving the same type of data, and systems comprising general purpose computers. As such, these cannot provide significantly more, as they are well- understood, routine and conventional steps in the field of genetics.
	When considered in combination with the judicial exception, receiving the data, in the presence of the general purpose computer which carries out the judicial exception, and carrying out the steps of the judicial exception to produce a result is no more than a basic data analysis process.  The generic computer system is used to make the calculations and as an aid to perform the identified mathematical concepts, calculations, or mental processes all of which make up the abstract idea. It does not require a particular machine. The computer is not changed or improved by carrying out the abstract idea. When considered in combination with the judicial exception, the elements in order provide no more than what is well-understood, routine, conventional activity in the field, and append routine, conventional activities known to the industry, specified at a high level of generality.
	Applicant’s arguments of the presence of an improvement are not persuasive.  Improvement in data, resulting from a data analysis process is insufficient to provide a specific inventive concept.  The alleged improvement in the selection of a subtype does not provide an improvement in any gene expression data production process.  The gene expression data provided to the computer or computer implemented process is carried out, unchanged, whether or not it is received and processed by the general purpose computer.  The alleged improvement does not require a non-conventional interaction with a specific element of a computer as was required in Enfish.  The alleged improvement does not improve the functionality of the computer itself.  It does not improve a technology by enabling the automation of a task which previously could not be performed, as in McRo.  
	Arguments with respect to an amount of data allegedly being received and processed as somehow being informative to patent-eligibility, those arguments are not persuasive.  It is acknowledged that such computations performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).
Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 12, 14-15, 17-18, 20-29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chlon (2017). Applicant’s arguments will be addressed below.
Chlon, L. (November 2017) Machine learning methods for cancer immunology. Dissertation, U Cambridge. 144 pages.
Chlon is directed to a three-stage association study to address molecular interactions between cancer, and the immune system, in pancreatic ductal adenocarcinoma (PDAC). Chlon applies network-based approaches to characterize PDAC on the basis of transcription factor regulators of an oncogenic KRAS signature. Gene expression tools are provided to resolve the leukocyte subset mixing proportions, stromal contamination, immune checkpoint expression and immune pathway dysregulation from the data. Partial correlations are used to characterize immune features in terms of KRAS master regulator activity. Results are compared across two independent cohorts for consistency. Chlon introduces a causal modelling approach to infer directed interactions between signaling pathway activity and immune agency. “This is achieved by anchoring the analysis on somatic genomic changes. In particular, copy number profiles, transcriptomic data, image data and a protein-protein interaction network are integrated using graphical modelling approaches to infer directed relationships. Generated models are compared between independent cohorts and orthogonal datasets to evaluate consistency. Finally, proposed mechanisms are cross-referenced against literature examples to test for legitimacy” (abstract).
Chlon provides computer-implemented methods for determining a molecular subtype of a cancer specimen.  Chlon is specifically directed to PDAC, and subtypes of PDAC. (Section 3.2.3).  Chlon receives gene expression data associated with known pathways: 6 independent transcriptomic datasets, and associated regulatory networks between the transcription factors expressed and their set of inferred target genes.  Applying a pathway filter, KRAS associated pathways were selected.  The fdrtool R package is used to provide a z-score for each identified pathway, and the z-scores were scaled and averaged by z-score integration.  (p49). Once the summary score of all z-scores is obtained, it is compared to enrichment scores using the msviper function of the VIPER Bioconductor package.  Once this is performed, hubs of enriched biological process pathways are identified: The hedgehog/wnt pathway, Notch pathway and Cell cycle signaling pathways. Fig 3.6.  Gene expression data from the cancer sample was then scored using z-scores, and summary scores were generated by scaling and averaging z-score integration.  The summary scores from the sample and the summary scores for the references are compared to enrichment scores for the subset of identified pathways.  Analysis of the comparison leads to the determination of a subtype of PDAC.  As such, claims 1 and 29 are anticipated.
With respect to claim 4-6, overlap is discussed in section 3, and can be manipulated as desired.  
With respect to claims 7-8, the filter can address gene expression data, or molecular subtype data.  Limma is an example of a gene expression filter, while biomart is an example of a molecular phenotype filter. Section 3.2.2
With respect to claims 12, 14, 15, the fdrtool provides z-score calculation and manipulation such as flipping scores. Section 3.2.3
With respect to claim 17, transcriptomic datasets encompass RNA-seq data. section 3.2.3.
With respect to claim 18, the KRAS pathway is a Hallmark pathway.
	With respect to claims 18, 20-28, pathways relating to Hallmark pathways, immune related pathways, regulon pathways, cell cycle pathways, hedgehog, notch pathways, KRAS pathways, and pathways downstream of KRAS, replication, p53 signaling, ECM, wnt pathways (Section 3.2, fig 3.3D, Fig 3.6, 3.7, fig 5.3). Breast cancer pathways, biomarker expression, analyzing downstream pathways etc are disclosed in Chapter 5. (see also section 5.1, 5.2.2) ER+ tumors, as well as triple negative datasets are discussed in section 5.4, Fig 5.4.
Applicant’s arguments.
	Applicant’s arguments with respect to Chlon have been considered but are not persuasive.  As set forth above, each limitation is disclosed in Chlon, including utilizing and manipulating z-scores, selecting subsets of pathways, calculating summary and enrichment scores, and identifyi17ng molecular subtypes. The tools cited by Chlon perform all the same statistical manipulations as those set forth in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 12, 14-15, 17-18, 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent Application No. 17/247,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the basic steps of determining pathway scores using gene expression data, calculating summary scores, comparing summary scores to enrichment scores, and determining the molecular subtype of the cancer are all essentially the same.  The instant application adds heuristic filters in claim 1, which are discussed in claims 2-3 of the ‘510 application.  Limitations in the instant claim 1 to overlap are disclosed in dependent claims of the ‘510 application.  Calculating the summary scores utilize the calculations of z-scores for each pathway for the sample and reference in claim 1 of the instant application, and are disclosed in claims 9-15.  Limitations now in instant claim 1 to scaling are claimed in dependent claim 16 of ‘510.  As such, the two claim sets are not patentably distinct.
Applicant’s intent to hold the rejection in abeyance until patentable subject matter is identified is acknowledged. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631